DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction of new Non-Final
The finality of the office action dated 3/15/2022 has been withdrawn and the period for reply has been reset to 3 months.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-12, 16-21, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel (20200401617) in view of Fathi (11043026).
Referring to claims 1, 10, and 19, Spiegel shows a similar device that includes a hardware processor (see paragraph 131),
a non-transitory machine-readable storage medium encoded with instructions excutable by the hardware processor to perform a method (see paragraph 119-123) 
receiving a 3D image captured from a vehicle on a pathway (see paragraph 128 note the 3D images)
comparing the first 2D image (see figure 2A Ref 204) to a plurality of second 2D images each captured at a respective known location along the pathway (see figure 2A Ref 206), selecting one or more of the second 2D images based on the comparing (see figure 2A Ref 208 also see paragraph 137-139), and determining the location of the vehicle along the pathway based on the known location where the selected one or more of the second 2D images was captured (see figure 2A Ref 208 also see paragraph 137-139).  However while Spiegel shows comparing and processing 2D images Spiegel fails to show the conversion of a 3D image to a 2D image where a point in the 3D image is converted into color data in a color space for a corresponding point in an image and the 2D images comprise a plurality of points each having color data in the color space. 
Fathi shows a similar system that includes transforming a 3D image into a 2D image by converting lidar data for a point in the 3D image into color data in a color space for a corresponding point in the first 2D image (see column 22 lines 12-40, note that distance information is converted to color to generate a 2D image with assigned depth values represented by color).   
It would have been obvious include the conversion of the 3D image to a 2D image as taught by Fathi because this allows for quicker comparison as taught by Fathi (note column 22 lines 35-40 including the advantage of this type of 3D to 2D conversion allows for the direct consumption by any algorithm that is able to process images.  
Referring to claims 2, 11, and 20, Spiegel shows the method further comprising: capturing the 3D image (paragraph 128).
Referring to claims 3, 12, and 21, Spiegel shows capturing LIDAR data with a LIDAR unit mounted on the vehicle (see paragraph 54).
Referring to claims 7, 16, and 25 Spiegel shows deselecting one or more of the selected second 2D images as false positive matches prior to determining the location of the vehicle (see paragraph 88-91).  
Referring to claims 8, 17, and 26, Spiegel shows comparing the first 2D image to the plurality of second 2D images comprises:
extracting a plurality of keypoints from each of the first and second 2D images;
generating a respective descriptor for each of the first and second 2D images based on the respective keypoints; and
comparing the descriptor of the first 2D image to the descriptors of each of the second 2D images (see figure 4 also see paragraph 176-178).  
Referring to claims 9, 18, and 27, Spiegel shows the vehicle on a pathway is a train on a track (see paragraph 130). 
Allowable Subject Matter
Claims 6, 15, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The indicated allowability of claims 5, 14, and 23 (note these claims have been incorporated into independent claims 1, 10, and 19 as of the response dated 2/7/2022) is withdrawn in view of the newly discovered reference(s) as noted above.  The withdrawal of the allowability of the claims as indicated above requires the new non-final rejection.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645